Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 and 8-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-7, directed to the process of making an allowable product, a method of using an allowable product, and a composite comprising an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 4-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 3rd, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Arzt (US 2006/0005362 A1).
Arzt does not disclose or teach at least two types of projections differing from each other at least in terms of a vertical height of the end face, said at least two types of projections being perpendicular to the same surface; and wherein no projection of one type is adjacent to only projections of the same type, as argued by Applicant. Applicant further indicates that Arzt teaches a separate structure as depicted in its Figure 15, to which the Examiner agrees as well. Arzt teaches the opposite, where there is at least one projection of one type that is adjacent to a projection of the same type, as depicted at least in Figures 11-15 of Arzt. In other words, not only does Arzt fail to teach the claimed invention, Arzt advocates structures opposite to what the claims require. Such teachings push a person of ordinary skill away from considering the structure taught by the claimed invention.
The rejection under 35 U.S.C. 112(a) is withdrawn based on Applicant’s amendment. While the Examiner agrees with Applicant’s arguments as presented, it is further noted that one skilled in the art would recognize the amendment to the present specification as unambiguously correcting an obvious error, particularly when viewing the present drawings in accordance with the submitted amendment. See MPEP 2163.07.
Applicant’s amendments incorporate the allowable subject matter into previously withdrawn claims 4-7. Therefore, the restriction requirement to claims 4-7 is withdrawn, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783